NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
KURT CHADWELL,
Petition.er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon.der,t,
AND
OFFICE OF PERSONNEL MANAGEMENT,
In,teruenor. ~
2011-3174
Petition for review of the Merit Systems Pr0tecti0n
Board in DA30()AO9068()-I-1.
ON MOTION
ORDER
The Office of Personnel Management (OPM) moves
without opposition to reform the caption to name the Merit
Systerns Protection Board as respondent and OPM as
intervenor.

CHADWELL V. MSPB 2
Pursuant to 5 U.S.C. § 7703(a)(2), the B0ard is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when
the Board reaches the merits of the underlying case.
According1y,
IT ls ORDERED THAT:
The motions are granted. The revised official caption
is reflected above 4
FOR THE COURT
SEP 1 4 2011 /s/ J an Horba1y
Date J an Horbaly
Clerk "
FlLED
cc: Kurt ChadWell B'SiI;)‘¢i{;%é)F§A‘?_P(§§‘?;'USn':0R
Jeffrey Gauger, Esq.
MattheW F. Scar1ato, Esq. SEP 1 4 2011
s 1 9
.IAN l'lDRBALY
CLERK